DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "and wherein the buffer unit is disposed nearer to the upper spring member than the lower spring member " in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be removed from the claim.
 Claim 14 recites the limitation "a second printed circuit board" and “the second PCB” in throughout the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no first printed circuit board claimed or mentioned in the limitations, so how can there be a second printed circuit board? For examination purposes, the term “second” will be removed from the claim.

Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on no statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 rejected on the ground of no statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,606,097. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 20 are anticipated by the limitations of claim 1 of U.S. Patent No. 10,606,097.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6, 12, 14-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cho et al., US 2007/0177279.
In regard to claim 1, Cho et al., US 2007/017727920, discloses an optical image stabilization (OIS) unit, comprising: 
a base (see figure 15, element 101 and par 101); 
a holder module (see figure 15, element 421) comprising an outer blade spaced apart from the base (see figures 15, element 425), a bobbin (see figure 15, element 421: not numbered, outer portion with blade 425 attached) disposed in 
a first coil (see figure 15, element 409: coil of first side) disposed on the bobbin (see para 104); 
a magnet (see figure 15, element 407) configured to move the bobbin by interacting with the first coil (see para 104-108);
a second coil (see figure 15, element 409: coil on second side) configured to move the holder module by interacting with the magnet  (see para 104-108);
a wire (see figure 15, element 427) supporting the holder module and electrically connected to the first coil through the spring member (see para 109); and 
a buffer unit (see figure 15, element 429) comprising a bent portion bent twice or more (see figure 15: curves in coils) and connected to the wire such that the buffer unit absorbs load applied to the holder module (see para 103 and 109).
In regard to claim 2, Cho et al., US 2007/017727920, discloses the OIS unit of claim 1, wherein the bent portion comprises a first portion extending in a first direction (see figure 15: bend in coil in first direction), a second portion extending from the first portion in a second direction different (see figure 15: bend in coil in second direction) from the first direction, and a third portion extending from the second portion in a third direction (see figure 15: bend in coil in third direction) different from the second direction.
In regard to claim 3, Cho et al., US 2007/017727920, discloses the OIS unit of claim 2, wherein an acute angle is formed by the first portion of the bent portion and the second portion of the bent portion (see figure 15, element 429).

In regard to claim 6, Cho et al., US 2007/017727920, discloses the OIS unit of claim 1, wherein the buffer unit is configured to movably support the holder module, and wherein a distance between both ends of the buffer unit is configured to be adjustable such that the buffer unit absorbs load applied to the holder module (see para 103).
In regard to claim 12, Cho et al., US 2007/017727920, discloses the OIS unit of claim 1, wherein the buffer unit is disposed nearer to the outer blade than the base (see figure 15).
In regard to claim 14, Cho et al., US 2007/017727920, discloses a camera module, comprising: a printed circuit board (PCB) (see figure 15, element 415); an image sensor disposed on the PCB (see figure 15, element 111); the OIS unit of claim 1 disposed above the PCB (see claim 1 above); and a lens (see figure 15, element 411) coupled to the bobbin of the OIS unit.
In regard to claim 15, Cho et al., US 2007/017727920, discloses a mobile phone comprising the camera module of claim 14 (see para 113 and claim 14 above).
In regard to claim 16, Cho et al., US 2007/017727920, discloses an optical image stabilization (OIS) unit, comprising: 
a base (see figure 15, element 101 and par 101); 
a holder module (see figure 15, element 421) comprising an outer blade spaced apart from the base (see figures 15, element 425), a bobbin (see figure 15, element 421: not numbered, outer portion with blade 425 attached) disposed in the outer blade, and a spring member (see figure 15, element 429) coupled to the outer blade (see figures 15 and 16; para 101-109); 

a magnet (see figure 15, element 407) configured to move the bobbin by interacting with the first coil (see para 104-108);
a second coil (see figure 15, element 409: coil on second side) configured to move the holder module by interacting with the magnet (see para 104-108);
a wire (see figure 15, element 427) supporting the holder module and electrically connected to the first coil through the spring member (see para 109); and 
a buffer unit (see figure 15, element 429) comprising a bent portion comprising a first portion extending in a first direction (see figure 15: bend in coil in first direction), a second portion extending from the first portion in a second direction different (see figure 15: bend in coil in second direction) from the first direction, and a third portion extending from the second portion in a third direction (see figure 15: bend in coil in third direction) different from the second direction (see para 103 and 109).
In regard to claim 17, Cho et al., US 2007/017727920, discloses the OIS unit of claim 16, wherein an acute angle is formed by the first portion of the bent portion and the second portion of the bent portion (see figure 15, element 429).
In regard to claim 18, Cho et al., US 2007/017727920, discloses the OIS unit of claim 16, wherein the third direction is parallel to the first direction (see figure 15, element 429).
In regard to claim 20, Cho et al., US 2007/017727920, discloses an optical image stabilization (OIS) unit, comprising: 
a base (see figure 15, element 101 and par 101); 

a first coil (see figure 15, element 409: coil of first side) disposed on the bobbin (see para 104); 
a magnet (see figure 15, element 407) configured to move the bobbin by interacting with the first coil (see para 104-108);
a second coil (see figure 15, element 409: coil on second side) configured to move the holder module by interacting with the magnet (see para 104-108); and 
a wire (see figure 15, element 427) supporting the holder module (see para 109).

Allowable Subject Matter
Claims 5, 7-11, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0252488, discloses an imaging device with magnet members to move the holder.  US 2002/0071358, discloses an imaging device with support wires for the lens holder.  US 2003/0198148, discloses an imaging device with a movable lens holder.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs